Citation Nr: 0702146	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  01-04 744	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10% for 
residuals of a partial lumbar laminectomy with degenerative 
joint disease (DJD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from April 1981 to December 
1999.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a December 1999 rating action that 
granted service connection for residuals of a partial lumbar 
laminectomy with DJD, and assigned an initial 10% rating 
therefor from January 2000.  Because the appeal involves a 
request for a higher rating assigned following the initial 
grant of service connection, the Board has characterized it 
in light of the distinction noted by the U.S. Court of 
Appeals for Veterans Claims (Court) in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).  

By rating action of July 2002, the RO granted a temporary 
total rating (T/TR) of 100% for the low back disability under 
the provisions of 38 C.F.R. § 4.30 for post-surgical 
convalescence from 17 April through May 2002 until a 
schedular          10% rating was restored from June 2002.  
By rating action of August 2003, the RO granted a T/TR of 
100% under the provisions of 38 C.F.R. § 4.30 for post-
surgical convalescence from 2 October through November 2002, 
until a schedular           10% rating was restored from 
December 2002.

In April 2005, the veteran testified at a Board hearing 
before the undersigned Veterans Law Judge in Washington, 
D.C.; a transcript of the hearing is of record.

By decision of October 2005, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.

By rating action of July 2006, the RO granted service 
connection for left lower extremity radiculopathy, and 
assigned a separate 10% rating therefor from January 2000.


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.	Medical evidence prior to 23 September 2002 does not 
show that the veteran's residuals of a partial lumbar 
laminectomy with DJD resulted in chronic symptoms 
indicative of moderate intervertebral disc syndrome with 
recurring attacks.

3.	Medical evidence since 23 September 2002 does not show 
that the veteran has qualifying incapacitating episodes 
due to residuals of a partial lumbar laminectomy with 
DJD over a 12-month period that required bed rest for at 
least 2 weeks but less than 4 weeks.

4.	Medical evidence prior to 26 September 2003 does not 
show that the veteran's residuals of a partial lumbar 
laminectomy with DJD resulted in chronic moderate 
limitation of lumbar spine motion.

5.	Medical evidence since 26 September 2003 does not show 
forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than            60 degrees; a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10% for 
residuals of a partial lumbar laminectomy with DJD are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.71, 4.71a, Diagnostic Codes 5292 (as in effect prior 
to 26 September 2003), 5293 (as in effect prior to 23 
September 2002), 5293 (as in effect on and after 23 September 
2002, and then renumbered 5243 effective 26 September 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.	Duties to Notify and Assist

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of the VA with respect to its duty 
to assist a claimant in obtaining evidence. 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

Post-rating May 2001, March 2003, and January and August 2006 
RO letters collectively informed the veteran and his 
representative of the VA's responsibilities to notify and 
assist him in his claim, and to advise the RO as to whether 
there was medical evidence showing treatment for his low 
back.  Those letters also cumulatively provided notice of 
what was needed to establish entitlement to a higher rating 
(evidence showing that the disability had worsened).  After 
each, the veteran and his representative were afforded 
opportunities to respond.  The Board finds that the veteran 
has thus received sufficient notice of the information and 
evidence needed to support his claim, and has been provided 
ample opportunity to submit such information and evidence.  

Those RO letters also collectively notified the veteran that 
the VA would make reasonable efforts to help him get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information, and, if needed, authorization, to obtain them.  
Those letters further collectively specified what records the 
VA had received; what records the VA was responsible for 
obtaining, to include Federal records; and the type of 
records that the VA would make reasonable efforts to get.  
The August 2006 RO letter requested the veteran to furnish 
any information or evidence that he had that pertained to his 
claim.  The Board finds that, collectively, these letters 
satisfy the statutory and regulatory requirement that the VA 
notify a claimant what evidence, if any, will be obtained by 
him and what evidence will be retrieved by the VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), the Court held that proper VCAA notice 
should notify a veteran of: (1) the evidence that is needed 
to substantiate a claim; (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in his possession that pertains 
to this claim.  As indicated above, all 4 content of notice 
requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were not, nor could they have 
been, furnished to the veteran prior to the December 1999 
rating action on appeal, inasmuch as the VCAA was not enacted 
until November 2000.  However, the Board finds that any delay 
in issuing the 38 U.S.C.A. § 5103(a) notice did not affect 
the essential fairness of the adjudication, in that his claim 
was fully developed and readjudicated after notice was 
provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 
2006).  As indicated below, as a result of RO development and 
the Board remand, comprehensive documentation, identified 
below, has been associated with the claims folder and 
considered in evaluating the veteran's appeal.  After the RO 
provided additional opportunities for the veteran to furnish 
information and/or evidence pertinent to the claim under 
consideration, the RO readjudicated the veteran's claim on 
the basis of all the evidence of record in August 2006, as 
reflected in the Supplemental Statement of the Case (SSOC).

Hence, the Board finds that the VA's failure in not 
fulfilling the VCAA's notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2005).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the SOC and the 
SSOCs, and that this suffices for Dingess/Hartman.  The Court 
also held that the VA must provide information regarding the 
effective date that may be assigned; such notice was provided 
in the August 2006 RO letter.  

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board's remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining all 
evidence necessary to substantiate his claim, to include 
obtaining available post-service VA and private medical 
records through 2006.  The veteran has been afforded 
comprehensive VA examinations in connection with his claim, 
most recently in April 2006, reports of which are of record.  
A transcript of the veteran's Board hearing testimony has 
been associated with the record.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing, pertinent 
evidence, in addition to that noted above, that has not been 
obtained.  The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with the matter currently under 
consideration.    

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Rating Disabilities, which is based 
on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of          2 ratings applies under a particular diagnostic 
code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  A veteran's entire history is reviewed when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation has already been 
established and an increase in disability is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

In this case, the RO assigned the initial 10% rating for the 
disability under consideration from January 2000 pursuant to 
the provisions of 38 C.F.R. § 4.71a, former DC 5293 
(renumbered DC 5243) for rating intervertebral disc syndrome 
(IVDS).  

Effective 23 September 2002, the criteria for rating IVDS was 
revised, and, effective 26 September 2003, the VA revised the 
criteria for rating all disabilities of the spine, including 
IVDS.  As there is no indication that the revised criteria 
are intended to have a retroactive effect, the Board has the 
duty to adjudicate the claim only under the former criteria 
for any period prior to the effective date of the new DCs, 
and to consider the revised criteria for the period beginning 
on the effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 and 7-2003.

In this case, the RO has considered the claim under both the 
former and revised applicable criteria, and has given the 
appellant notice of the revised criteria in the SSOCs.  
Hence, there is no due process bar to the Board also 
considering the claim in light of the former and revised 
applicable rating criteria.   

Prior to 23 September 2002, IVDS was rated under DC 5293 as 
follows: mild IVDS warranted a 10% rating.  A 20% rating 
required moderate IVDS with recurring attacks.  A 40% rating 
required severe IVDS, with recurring attacks and intermittent 
relief.  A 60% rating required pronounced IVDS, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief. 

Alternatively, the disability could be evaluated on the basis 
of limitation of motion.  Under former DC 5292, a 10% rating 
required slight limitation of lumbar spine motion; a 20% 
rating required moderate limitation of motion; and a 40% 
rating required severe limitation of motion.  38 C.F.R. 
§ 4.71a (as in effect prior to          26 September 2003).

Under the former and revised criteria, the terms "mild," 
"moderate" and "severe" are not defined in the rating 
schedule; rather than applying a mechanical formula, the VA 
must evaluate all the evidence to the end that its decisions 
are equitable and just.  38 C.F.R. § 4.6 (2006).  

Considering the pertinent evidence in light of the criteria 
of former DCs 5292 and 5293, as in effect prior to 23 
September 2002, the Board finds that moderate lumbar spine 
limitation of motion and moderate IVDS has not been shown at 
any time since the initial grant of service connection in 
2000.  In arriving at this determination, the Board notes, at 
the outset, that a T/TR of 100% was assigned for the 
residuals of a partial lumbar laminectomy with DJD under the 
provisions of 38 C.F.R. § 4.30 for post-surgical 
convalescence from 17 April through May 2002, until a 
schedular  10% rating was restored from June 2002, and from 2 
October through November 2002, until a schedular 10% rating 
was restored from December 2002.  Thus, the periods that the 
T/TR was in effect have been excluded from consideration for 
increase under the schedular rating criteria.  Inasmuch as 
the RO has granted service connection for left lower 
extremity radiculopathy and assigned a separate            
10% rating therefor from January 2000, no such symptomatology 
shall be considered in evaluating the service-connected 
residuals of a partial lumbar laminectomy with DJD.

On February 1999 VA examination, the veteran complained of 
back pain with any lifting, bending, pulling, pushing, 
walking over .25 mile, standing for over             20 
minutes, and walking up stairs, which pain was relieved by 
medications and rest.  On examination, posture was erect and 
gait normal.  Active range of back motion was normal, with 
forward flexion to 90 degrees, backward extension and lateral 
flexion to 30 degrees each, and rotation to 35 degrees 
bilaterally.  The musculature of the back was good, and there 
was no leg length discrepancy.  Neurological examination 
showed a normal gait, stance, and coordination, with deep 
tendon reflexes 2+ throughout.  Lower extremity reflexes were 
normal to touch and position.  Lumbar spine X-rays revealed 
minimal L5-S1 degenerative disc disease (DDD).  The diagnoses 
included partial L4-5 laminectomy with minimal residual, and 
lumbar spine DJD.  

December 1999 lumbar spine magnetic resonance imaging (MRI) 
at a military medical facility revealed a decrease in disc 
protrusion at L4-5, but new vertebral end plate changes of 
the caudal aspect of the L-4 vertebra.  There was no evidence 
of recurrent disc extrusion, but there was continued small 
left paramedian disc extrusion at L5-S1.  The examiner felt 
that this represented a small herniated nucleus pulposus 
(HNP) on the left at L5-S1 with probably a small 
subligamentous fragment that might be irritating the S-1 
root.

In a February 2000 chiropractic report, G. Dorn stated that 
he first examined the veteran for complaints of low back pain 
in October 1999, at which time the diagnoses included L-4 
subluxation, disc degeneration, and radiculitis.  

On early March 2000 VA outpatient examination, the veteran 
complained of radiating low back pain, but denied bowel or 
bladder incontinence.  On examination, deep tendon reflexes 
were 2+ throughout, muscle strength was         5/5 
throughout, and straight leg raising was negative.  The 
assessments included chronic low back pain.  

On mid-March 2000 examination by M. Gordon, M.D., the 
veteran's complaints included back pain.  He denied any bowel 
or bladder dysfunction.  Sensory examination was grossly 
intact to pinprick in both lower extremities, with good     
2-point discrimination, and proprioception was preserved.  
Reflexes were present, physiologic, hypoactive, and symmetric 
throughout the lower extremities.  A severe antalgic limp 
with normal weight-bearing was seen in the stance and swing 
phase of gait.  Range of back motion was very difficult to 
elicit secondary to the amount of pain that was occurring, 
but the doctor commented that the veteran's pain seemed to be 
more exaggerated than physiologic.  After reviewing lumbar 
radiological data, the examiner felt that the respective 
nerve roots did not seem to be compromised substantially.  
The assessments included status post lumbar surgery in 1998 
with resultant back pain.   

On early April 2000 VA outpatient examination, the veteran 
complained of radicular pain in the L5-S1 distribution.  
There was no incontinence.  On examination, the veteran had a 
mild limping gait favoring the left leg.  He had pain and 
difficulty rising on his toes, but was able to rise on his 
heels.  Reflexes were equal and symmetrical.  Muscle strength 
was 5/5 except for the left hamstring and left toe, which 
were 4.  MRI revealed multiple HNPs of the lower spine 
without impingement of signal in the cord.  The assessment 
was radicular low back pain.

On mid-April 2000 examination by R. Hurley, M.D., the veteran 
complained of sharp, aching, and burning low back pain that 
radiated down the posterior left thigh to the buttock area 
and knee, and that was exacerbated by sitting (which produced 
numbness) and walking.  On examination, deep tendon reflexes 
in both knees were good.  The left ankle jerk was diminished 
compared to the right, and there was some weakness of left 
foot dorsiflexion.  The diagnoses included lumbar DDD and 
DJD, previous herniated disc at L4-5 with epidural scarring, 
status post laminectomy and discectomy, and small disc 
herniation at L5-S1.  The doctor administered an epidural 
steroid injection, with significant relief of symptoms, and 
the veteran was able to ambulate and dress without 
assistance.  

On June 2000 VA outpatient examination, the veteran reported 
some improvement in symptoms of chronic low back pain due to 
steroid injections.  Current examination was normal, with 
good disc space and alignment.  The assessment was radicular 
versus mechanical low back pain.  When seen again in July, 
the veteran complained of low back pain but denied bowel or 
bladder incontinence.  In August, he complained of throbbing 
low back pain that became sharp with movement and radiated 
into the buttock.  On examination, gait was abnormal, with 
short step length.  On range of motion testing of the lumbar 
spine, there was decreased  flexion and extension and 
movement to the left.  Lower extremity motor strength was 5/5 
bilaterally except for the left hamstring and hip abduction.  
Knee and ankle jerks were 2/4, and plantar flexion was 
normal.  Lower extremity sensory examination was intact to 
light touch.  In September, the assessment was HNP at L5-S1.  

On February 2001 VA outpatient examination, the veteran's 
complaints included constant aching, throbbing low back pain 
that was exacerbated by increased physical activities and 
lifting and carrying objects.  The pain was relieved by 
medication and relaxation.  The veteran reported no bladder 
or bowel dysfunction.  The veteran was noted to be currently 
attending college and working as a substitute teacher, and 
independent in all activities of daily living, except for 
increased back pain when pushing a vacuum cleaner or mowing 
grass.  On examination of the lumbar spine, range of motion 
testing showed decreased extension and lateral bending by 5 
degrees.  There was moderate L4-5 left paraspinal tenderness.  
Muscle power was 5/5 throughout the lower extremities, except 
for a decrease to 4/5 in the left lower extremity at knee 
flexion and extension.  The veteran had a minimal antalgic 
gait, but coordination was within normal limits, and reflexes 
were 2+ throughout the lower extremities.  The assessment was 
failed back surgery syndrome with residual chronic low back 
and left lower extremity pain with mild weakness secondary to 
residual L4-5 scar tissue and thecal sac distortion, and an 
L4-5 disc bulge with left root contact.

On mid-March 2002 VA outpatient examination, the veteran 
complained of increased low back pain with physical work.  On 
examination, he was very slow to stand up, with decreased 
range of lumbar spine motion.  Forward flexion was to 60 
degrees and extension to 10 degrees.  His pain markedly 
increased with lateral bending to the left at about 20 
degrees, and forward bending to about 30 degrees.  There was 
significant left sided facet tenderness from L-2 to L-5.  The 
erector spinae muscles were very tight.  Lower extremity 
strength was 5/5 except for slightly decreased hip flexion 
secondary to pain.  The impressions included failed low back 
surgery syndrome, and left sided facet joint dysfunction.  In 
late March, the veteran underwent a diagnostic L-2 to L-5 
median branch nerve block procedure with good relief.

On 17 April 2002, the veteran underwent a lumbar median 
branch nerve radiofrequency ablation procedure at a VA 
medical facility.  However, as noted above, a T/TR of 100% 
was assigned for the residuals of a partial lumbar 
laminectomy with DJD under the provisions of 38 C.F.R. § 4.30 
for post-surgical convalescence from 17 April through May 
2002, until a schedular 10% rating was restored from June 
2002.  Thus, the period that the T/TR was in effect has been 
excluded from consideration for increase under the schedular 
rating criteria.

On June 2002 VA outpatient examination, the veteran stated 
that his low back and left lower extremity pain had been 
significantly reduced since the April 2002 ablation 
procedure.  On examination, there was full range of lumbar 
spine motion.  The left paraspinal muscles were mildly 
tender.  The assessments were chronic pain improved with pain 
intervention, and myalgia from the procedure.  

On August 2002 VA outpatient examination, the veteran 
reported continuing low back pain radiating to the left lower 
extremity.  He denied bowel or bladder incontinence.  On 
current examination, muscle strength was 4/5 and deep tendon 
reflexes were 1+ in the lower extremities, and sensation was 
intact to touch throughout.  The assessment was chronic low 
back pain.

Clearly, the findings from 1999 to August 2002 provide no 
basis for more than the currently assigned schedular 10% 
rating under former DC 5292 or 5293.  There simply is no 
evidence of the chronic symptoms required for a 20% rating, 
i.e. moderate limitation of lumbar spine motion, or moderate 
IVDS with recurring attacks.

Effective 23 September 2002, IVDS (still rated under DC 5293) 
was to be evaluated by one of 2 alternative methods.  First, 
the disability could be rated on the basis of the total 
duration of incapacitating episodes over the previous 12 
months.  A       10% rating is warranted for incapacitating 
episodes of IVDS having a total duration of at least 1 week 
but less than 2 weeks during the past 12 months.  A 20% 
rating requires incapacitating episodes of IVDS having a 
total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months.  A 40% rating requires 
incapacitating episodes of IVDS having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  A 60% rating requires incapacitating episodes of 
IVDS having a total duration of at least 6 weeks during the 
past           12 months.  Alternatively, IVDS could be rated 
by combining under 38 C.F.R. § 4.25 (2006) separate ratings 
for its chronic orthopedic and neurologic manifestations 
along with ratings for all other disabilities, whichever 
method results in the higher rating.  For purposes of rating 
under former DC 5293, an incapacitating episode is a period 
of acute signs and symptoms due to IVDS that requires bed 
rest prescribed by a physician, and chronic orthopedic and 
neurologic manifestations mean orthopedic and neurological 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5293, Note 
(1) (2006).  

Pertinent evidence since 23 September 2002 shows that on 2 
October 2002 the veteran underwent a lumbar median branch 
nerve radiofrequency ablation procedure at a VA medical 
facility.  However, as noted above, a T/TR of 100% was 
assigned for the residuals of a partial lumbar laminectomy 
with DJD under the provisions of 38 C.F.R. § 4.30 for post-
surgical convalescence from 2 October through November 2002, 
until a schedular 10% rating was restored from December 2002.  
Thus, the period that the T/TR was in effect has been 
excluded from consideration for increase under the schedular 
rating criteria.

On January 2003 VA outpatient examination, the veteran 
reported that the October 2002 radiofrequency ablation 
procedure had significantly decreased his low back pain, 
although he still had some pain that interfered with his day-
to-day activities.  He otherwise denied any onset of 
symptoms, numbness, weakness, or incontinence.  On 
examination, the veteran walked with a slight forward bend.  
There was good lower extremity strength and intact sensation.  
He was able to heel and toe walk, and had no difficulty doing 
deep knee bends.  Deep tendon reflexes were 2/4 at the 
patella bilaterally.  The assessments were lumbosacral spine 
spondylosis, and status post lumbosacral spine radiofrequency 
ablation X 2.  

On May 2003 VA outpatient examination, the veteran reported 
that his low back pain had improved after radiofrequency 
ablation, and that he had been able to continue working as a 
federal government contractor.  He denied any new onset of 
weakness, numbness, or incontinence.  On examination, the 
veteran walked with greater weight bearing on the right than 
the left.  Forward flexion was to approximately 45 degrees, 
with minimal extension and reduced left lateral flexion when 
compared with the right.  Lower extremity motor examination 
was 5/5 bilaterally, except for give-way strength on the 
left.  Plantar flexion was good bilaterally, but stronger on 
the right than the left.  Deep tendon reflexes were 2/4 
bilaterally.  The veteran was able to walk on toes and heels, 
with much greater toe walking strength on the right than the 
left.  The assessments were failed back surgery syndrome, and 
lumbar spondylosis with L4-S1 radiculopathy, and the veteran 
underwent  a lumbar transforaminal epidural steroid injection 
procedure.  

At the May 2005 Board hearing, the veteran testified about 
his low back disability and how it impaired him industrially.  
He stated that he had to refrain from lifting heavy items and 
from prolonged walking (a half mile or more) and standing 
(for more than 30 minutes), and that he had urinary problems 
associated with exacerbations of his back pain.  He denied 
bowel problems or muscle spasms.  He testified that his back 
pain had required him to rest in bed over the last year, and 
that such incapacitating episodes lasted for a few days.  He 
stated that he was currently employed overseas as a 
government property equipment account manager, and that he 
trained others to do this job, which mostly involved sitting 
and walking.  He stated that his back pain slowed down his 
performance of his job duties.  

On April 2006 VA examination, the veteran was noted to have 
returned from overseas employment and was currently employed 
as a land manager, a sedentary job that did not specifically 
cause back problems.  He complained of frequent radiating low 
back pain.  He estimated that he could walk for half a mile 
before he had to stop due to leg pain; he could also stand 
for approximately 30 minutes and sit comfortably for 15 to 20 
minutes.  He complained of flare-ups of back pain that 
required bed rest.  He stated that he had missed 
approximately 5 days from work in the past year due to back 
pain, and that his bed rest had been self-imposed, and not 
prescribed by a physician.  He stated that he had no back 
pain when at rest, and that it was brought on by activities 
such as household chores, pushing a lawnmower, or washing a 
car.  He denied increased limitations with repetitive use as 
evidenced by the pain brought on by housework, lawnmowing, or 
prolonged walking.  He reported some urinary urgency but not 
bowel or bladder incontinence.

On examination, the veteran had a slight limp on the left 
lower extremity.  Deep palpation over a midline scar and over 
the left paraspinous area at L-5 and through the sacrum 
caused back pain.  There was tenderness to palpation in the 
left buttocks and of both sacroiliac joints.  There was no 
muscle spasm.  The Waddell signs were negative.  On range of 
motion testing, flexion was pain-free from 0 to 45 degrees, 
but flexion was possible to 90 degrees with complaints of 
some back pain with radiation into the left buttock and leg.  
Extension, right lateral flexion, and rotation bilaterally 
were to 30 degrees each, and left lateral flexion was to 10 
degrees.  On repetitive flexion and extension, the veteran 
noted back and left buttock and leg pain at the maximum 
flexion of 45 degrees of each cycle of repetitive motion.  
There was no loss of range of motion, weakness, fatigability, 
or incoordination.

Straight leg raising was negative to 90 degrees bilaterally.  
Deep tendon reflexes were 2+.  Sensory examination was intact 
and motor strength 5/5 in both lower extremities.  The 
Babinski sign was negative bilaterally.  Lumbosacral spine X-
rays revealed decreased lordosis, DJD changes of L5-S1, and 
moderate to severe narrowing of the L4-S1 discs, but no acute 
compressions.  MRI revealed disc desiccation at L4-5 and L5-
S1, with loss of disc height at the L5-S1 level.  There were 
end-plate degenerative changes of the lumbosacral junction.  
There were no focal disc protrusions or thecal compression, 
and canal diameters were normal.  The impression was chronic 
low back pain and left leg radiculopathy following lumbar 
laminectomy and discectomy, with no MRI evidence of nerve 
root irritation.  The examiner commented that there was no 
evidence of spinal ankylosis on examination, and that the 
veteran had not been under the care of any physician during 
described incapacitating episodes where he took to bed.  
Regarding the impact of the veteran's back disability on his 
ability to work, the physician stated that he clearly could 
not do manual labor or jobs that required prolonged standing 
or walking, but that his current job seemed to be a good fit 
for his back limitations, and did not seem to cause any ill 
effects on his back.              

As nothing in the evidence from September 2002 to April 2006 
shows that the appellant has had any qualifying 
incapacitating episodes, the Board finds no basis for rating 
his residuals of a partial lumbar laminectomy with DJD under 
that methodology.  As noted above, the RO has granted service 
connection for left lower extremity radiculopathy, and 
assigned a separate 10% rating therefor from January 2000.  
The Board also notes the 2006 VA examiner's opinion that the 
veteran's current job seemed to be a good fit for his back 
limitations, and did not seem to cause any ill effects on his 
back.

Effective 26 September 2003, the DC for IVDS was renumbered 
DC 5243.  However, the criteria for rating all spine 
disabilities, to include IVDS, are now set forth in a General 
Rating Formula for Diseases and Injuries of the Spine.  The 
revised criteria provide that IVDS is rated under the 
"incapacitating episode" methodology discussed above, or 
alternatively, under the General Rating Formula.  The formula 
provides that a 10% rating is assignable where forward 
flexion of the thoracolumbar spine is greater than 60 degrees 
but not greater than 85 degrees; the combined range of motion 
of the thoracolumbar spine is greater than 120 degrees but 
not greater than 235 degrees; there is muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or there is a vertebral body 
fracture with loss of 50% or more of the height.  A 20% 
rating is assignable where forward flexion of the 
thoracolumbar spine is greater than            30 degrees but 
not greater than 60 degrees; the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40% 
rating is assignable where forward flexion of the 
thoracolumbar spine is 30 degrees or less, or for favorable 
ankylosis of the entire thoracolumbar spine.  A 50% rating is 
assignable for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100% rating is assignable for 
unfavorable ankylosis of the entire spine.  These criteria 
are applied with and without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, DCs 5235-5243 (2006).  Under the revised rating 
schedule, forward flexion to 90 degrees, and extension, 
lateral flexion, and rotation to           30 degrees each 
are considered normal range of motion of the thoracolumbar 
spine.  38 C.F.R. § 4.71a, Plate V.

The pertinent evidence since 26 September 2003 consists of 
the veteran's April 2005 Board hearing testimony and the 
abovementioned findings on the April 2006 VA examination 
report, which do not show qualifying incapacitating episodes 
of IVDS; forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; a combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis; or any 
ankylosis of the thoracolumbar spine.  The April 2006 VA 
examiner specifically noted that the veteran had taken bed 
rest on his own, and that no such bed rest for low back 
symptoms had been prescribed by a physician.  As noted above, 
for purposes of rating under former DC 5293 and renumbered DC 
5243, an incapacitating episode is specifically defined as a 
period of acute signs and symptoms due to IVDS that requires 
bed rest prescribed by a physician.  The mere fact that the 
veteran may have taken to bed on his own initiative following 
an exacerbation of his low back disability does not make such 
episode a qualifying incapacitating episode for the purpose 
of establishing a higher disability rating under VA rating 
criteria.    

The Board also points out that, under Note (1) at revised DC 
5235-5242, the VA must continue to determine whether 
assigning separate ratings under the orthopedic and 
neurological rating criteria would result in a higher rating 
for IVDS.  As noted above, however, the RO has granted 
service connection for left lower extremity radiculopathy, 
and assigned a separate 10% rating therefor from January 
2000.

The Board also points out that, regardless of whether the 
former or revised criteria are considered, when evaluating 
musculoskeletal disabilities, the VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which the claimant experiences additional 
functional loss due to pain, weakness, excess fatigability, 
or incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. §§ 4.40 and 4.45 are to be considered in 
conjunction with the DCs predicated on limitation of motion 
(see Johnson v. Brown, 9 Vet. App. 7 (1996)), to include IVDS 
(see VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998)).

In this case, however, functional loss due to pain, weakness 
and fatigability has already been taken into consideration in 
arriving at the decision to assign the initial 10% rating.  
Hence, the record presents no basis for assignment of any 
higher initial rating based on the DeLuca factors, alone.  In 
this regard, the Board notes that coordination was within 
normal limits on February 2001 VA examination, and there was 
no weakness, fatigability, or incoordination on April 2006 VA 
examination.  Regarding the impact of the veteran's back 
disability on his ability to work, the VA physician stated in 
2006 that he clearly could not do manual labor or jobs that 
required prolonged standing or walking, but that his current 
job seemed to be a good fit for his back limitations, and did 
not seem to cause any ill effects on his back.  Hence, the 
record presents no basis for assignment of any higher rating 
based on DeLuca factors, alone.

Under these circumstances, the Board finds that the record 
presents no basis for assignment of an initial rating in 
excess of 10% for residuals of a partial lumbar laminectomy 
with DJD under any former or revised applicable rating 
criteria. 

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating, pursuant to Fenderson, and that 
the claim for an initial rating in excess of 10% for 
residuals of a partial lumbar laminectomy with DJD must be 
denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 10% for residuals of a partial 
lumbar laminectomy with DJD is denied.



____________________________________________
J. CONNOLLY JEVTICH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


